DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 14, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the art on record does not reasonably suggest or teach determining a presence or absence of an internal target boundary for a current block and a target block that is an Intra-coded block, setting a boundary strength to a value that is the same as a boundary strength of the target boundary if the target boundary is determined as present, and setting the boundary strength to a selected strength value if the target boundary is determined as absent.
The closest prior art, Oh et al. (U.S. Pub. No. 2016/0057449 A1), Park et al. (U.S. Pub. No. 2014/0369428 A1), Kim et al. (U.S. Pub. No. 2011/0200100 A1), and Rosewarne et al. (U.S. Pub. No. 2017/0127090 A1), either singularly or in combination, fails to anticipate or render obvious the above limitations. Specifically, Oh fails to teach setting a first Bs (boundary strength) for an internal block boundary of the plurality of sub-blocks, including determining presence or absence of a target boundary shared by the current block and a target block that is an Intra-coded block, setting the first Bs to a value that is the same as a second Bs of the target boundary in a case that the target boundary is determined as presence and setting the first Bs to a selected strength value in a case that the target boundary is determined as absence. Park describes an internal boundary strength but fails to teach determining the boundary strength of an internal boundary based on the status of the target block sharing a boundary with the current block rather than on the internal boundary itself and fails to teach determining a presence or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/EDEMIO NAVAS JR/Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483